Exhibit 99.1 DURECT Corporation Announces Update on DUR-928 Development Program CUPERTINO, CA, January 30, 2017/PRNewswire / DURECT Corporation (Nasdaq: DRRX) today provided an update on the DUR-928 development program.DUR-928, our Epigenetic Regulator Program’s lead product candidate, is an endogenous, small molecule, new chemical entity (NCE), which may have broad applicability in several metabolic diseases such as nonalcoholic steatohepatitis (NASH) and other liver conditions, and in acute organ injuries such as acute kidney injury (AKI).
